Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/826,047 filed on October 07, 2021.

Claim Objections
3.	The objections on claims 1, 6-7, 13, 20 have been withdrawn per the applicant’s response dated on 10/07/2021.

Claim Objections
4.	Claims 25-26 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make minor corrections and avoid indefiniteness due to lack of antecedent basis. Therefore, the examiner suggests the following amendments as underlined:
Claim 25. (As interpreted) The packaged semiconductor device of claim 20, wherein the package substrate is a lead frame.

Claim 26. (As interpreted) A packaged semiconductor device, comprising:

a material covering a stress sensitive component in a portion of the device side of the semiconductor device die, wherein the material is selected from a group consisting of sitall, invar, diamond, graphite, Corning ULE 7972, and Corning ULE 7973; and
the material, the semiconductor device die, and a portion of the substrate leads covered with a mold compound.

Appropriate corrections are required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	Claims 1-2, 5-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kierse et al. (2015/0123256 A1) in view of Hyvonen et al. (2005/0245001 A1).
Regarding independent claim 1, Kierse et al. teaches an apparatus (1, Fig. 3A), comprising:
a semiconductor device die (5, ¶41) with an active surface;
the semiconductor device die (5) mounted on a package substrate (2, ¶41) with substrate leads (3, 3, ¶41) and the semiconductor device die (5) electrically coupled to the substrate leads (3, 3, ¶41);
at least a first rigid low expansion material (RLEM) (8 shield plate, ¶43 and made of glass cap ¶44 which is same material as specified in applicant’s original specification, [0021]) covering a portion of the semiconductor device die (5); and
the first RLEM (8), the semiconductor device die (5), and a portion of the substrate leads (3, 3) covered with a mold compound (10, ¶42) and forming a packaged semiconductor device die (1).
Kierse et al. is silent to explicitly disclose wherein the semiconductor device die is a bulk acoustic wave (BAW) oscillator.
Hyvonen et al. teaches wherein (Fig. 9) the semiconductor device die (180) is a bulk acoustic wave (BAW) oscillator (¶112).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Hyvonen et al., the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). MPEP 2144.07
Regarding claim 2, Kierse et al. and Hyvonen et al. teach all of the limitations of claim 1 from which this claim depends.
Kierse et al. teaches wherein (Fig. 3A), further comprising:
a stress sensitive component (12, ¶40) on a device side of the semiconductor device die (5); and
the first RLEM (8) covering the stress sensitive component (12).
Regarding claim 5, Kierse et al. and Hyvonen et al. teach all of the limitations of claim 1 from which this claim depends.
Kierse et al. teaches wherein (Fig. 3A), further comprising at least one stress sensitive component (12) on the semiconductor device die (5).
Regarding claim 6, Kierse et al. and Hyvonen et al. teach all of the limitations of claim 1 from which this claim depends.
Kierse et al. teaches wherein (Fig. 3A), further comprising
at least one stress sensitive component (12, ¶40) on the semiconductor device die (5);
the at least one stress sensitive component (12) covered by the first RLEM (8); and
edges (both ends) of the RLEM (8) overlapping the at least one stress sensitive component (12) by at least a certain length (see Fig. 3A).

Kierse et al. shows wherein (Fig. 3A) a length between the edges (both ends) of the RLEM (8) overlapping the at least one stress sensitive component (12) with a certain range length.
However, Kierse et al. is explicitly silent of disclosing wherein length between edges (both ends) of the RLEM overlapping the at least one stress sensitive component by at least 10µm. It would have been obvious to select the length of the RELM as described in paragraph [0047, Kierse et al. variable length coverage or maybe same area as the area of the sensitive circuit 12], so that the length of the RELM to be within the quoted range of at least 10µm to reduce stresses that can modify the electrical performance of some sensitive electronic circuits (¶24).In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed length or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen length or upon another variable recited in a claim, the Applicant must show that the chosen length is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 7, Kierse et al. and Hyvonen et al. teach all of the limitations of claim 1 from which this claim depends.
Kierse et al. teaches wherein (Fig. 3A) a coefficient of thermal expansion of the RLEM (8 shield plate, ¶43 and made of glass cap ¶44 which is same material as specified in applicant’s original specification, [0021]) is between about positive 2 ppm/ºC and negative 30 ppm/ºC (therefore, it is inherent that coefficient of thermal expansion (CTE) of the RLEM of glass material would be quoted range as claimed).
Regarding claim 8, Kierse et al. and Hyvonen et al. teach all of the limitations of claim 1 from which this claim depends.
Kierse et al. teaches wherein (Fig. 3A) a coefficient of thermal expansion of the RLEM (8, see claim 7) is less than 2.6 ppm/ºC (therefore, it is inherent that coefficient of thermal expansion (CTE) of the RLEM of glass material would be quoted range as claimed).
Regarding claim 9, Kierse et al. and Hyvonen et al. teach all of the limitations of claim 1 from which this claim depends.
Kierse et al. teaches wherein (Fig. 3A) the RLEM (8 made of glass material, ¶44) is one selected from a group consisting essentially of: sitall, invar, quartz (glass composed of silica and the chemical formula SiO2), diamond, graphite, Corning ULE 7972, and Corning ULE 7973.
Regarding claim 10, Kierse et al. and Hyvonen et al. teach all of the limitations of claim 1 from which this claim depends.
Kierse et al. teaches wherein (Fig. 3A), wire bonds (7, ¶41) electrically couple the semiconductor device die (5) to the substrate leads (3, 3).
Regarding claim 13, Kierse et al. and Hyvonen et al. teach all of the limitations of claim 1 from which this claim depends.
Kierse et al. teaches wherein (Fig. 3A) the package substrate (2, ¶48) is a lead frame (¶48).


10.	Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kierse et al. (2015/0123256 A1) in view of Udrea-Spenea et al. (2014/0217613 A1).
Regarding independent claim 20, Kierse et al. discloses a packaged semiconductor device (1, Fig. 3A), comprising:
a semiconductor device die (5, ¶41) with an active surface, the semiconductor device die (5) mounted on a package substrate (2, ¶41) with substrate leads (3, 3, ¶41) and the semiconductor device die (5) electrically coupled to the substrate leads (3, 3);
glass cap (8, ¶43, ¶44) covering a stress sensitive component (12, ¶42) in a portion of the active surface of the semiconductor device die (5); and
the first RLEM (12), the semiconductor device die (5), and a portion of the substrate leads (3, 3) covered with a mold compound (10, ¶42).
Kierse et al. is silent to explicitly disclose wherein the material including ceramic covering the stress sensitive component.
Udrea-Spenea et al. teaches wherein (Fig. 5A) the material (526, ¶13) including ceramic covering the silicon die (¶13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Udrea-Spenea et al. and modify the glass cap material of Kierse et al., in order to relieve some of the compression stress and shear stress applied to the four corners of the silicon die 102 and part of the surface 116 covered by the stress relief structure 526, in addition, the the stress relief structure 526 may also serve as a heat sink to reduce temperature gradients on the surface 116 (¶13).
Regarding claim 21, Kierse et al. and Udrea-Spenea et al. teach all of the limitations of claim 20 from which this claim depends.
Kierse et al. teaches wherein (Fig. 3A) the semiconductor device die (5) is selected from a group consisting essentially of: a bipolar junction transistor (BJT) (¶35), an analog transistor, an oscillator, a bulk acoustic wave (BAW) oscillator, a piezoelectric device, a junction field effect transistor (FET), a metal oxide semiconductor field effect transistor (MOSFET), a thin film resistor, and a vertical capacitor.
Regarding claim 22, Kierse et al. and Udrea-Spenea et al. teach all of the limitations of claim 20 from which this claim depends.
Udrea-Spenea et al. teaches wherein (Fig. 5A) a coefficient of thermal expansion of the material (526 ceramic, ¶13 and made of ceramic which is the same material as specified in applicant’s original specification, [0021]) is between about positive 2 ppm/ºC and negative 30 ppm/ºC (therefore, it is inherent that coefficient of thermal expansion (CTE) of the ceramic material would be quoted range as claimed).
Regarding claim 23, Kierse et al. and Udrea-Spenea et al. teach all of the limitations of claim 20 from which this claim depends.
Udrea-Spenea et al. teaches wherein (Fig. 5A) a coefficient of thermal expansion of the material (526 ceramic, see claim 22) is less than 2.6 ppm/ºC (therefore, it is inherent that coefficient of thermal expansion (CTE) of the ceramic material would be quoted range as claimed).
Regarding claim 24, Kierse et al. and Udrea-Spenea et al. teaches all of the limitations of claim 20 from which this claim depends.
Kierse et al. teaches wherein (Fig. 3A) wire bonds (7, ¶41) electrically couple the semiconductor device die (5) to the substrate leads (3, ¶41).
Regarding claim 25, Kierse et al. and Udrea-Spenea et al. teaches all of the limitations of claim 20 from which this claim depends.
Kierse et al. teaches wherein (Fig. 3A) the package substrate (2, ¶48) is a lead frame (¶48).

11.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kierse et al. (2015/0123256 A1) in view of Yoshikawa et al. (2010/0308468 A1).
Regarding independent claim 26, Kierse et al. discloses a packaged semiconductor device (1, Fig. 3A), comprising:
a semiconductor device die (5, ¶41) with a device side (active circuitry side wherein the wire bonds connected), the semiconductor device die (5) mounted on a package substrate (2, ¶41) with substrate leads (3, 3, ¶41) and the semiconductor device die (5) electrically coupled to the substrate leads (3, 3);
a material (8 shield plate, ¶43 made of glass cap ¶44) covering a stress sensitive component (12, ¶42)  in a portion of the device side of the semiconductor device die (5), and
the material (8), the semiconductor device die (5), and a portion of the substrate leads (3, 3) covered with a mold compound (10, ¶42).

Kierse et al. is silent to explicitly disclose wherein the material is selected from a group consisting of sitall, invar, diamond, graphite, Corning ULE 7972, and Corning ULE 7973.
Yoshikawa et al. teaches wherein (Fig. 1(a)) the material is selected from a group consisting of sitall, invar, diamond (DLC, ¶52), graphite, Corning ULE 7972, and Corning ULE 7973.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Yoshikawa et al. and modify the covering layer of Kierse et al., in order to reduce the entrance of moisture, corrosive gas (¶52). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). MPEP 2144.07




Response to Arguments
12.	It has been acknowledged that the applicant amended claims 1, 5, 6-7, 13, 20, and cancelled claims 14-19 and added new 21-26 per the response dated on 10/07/2021.
Applicant’s arguments with respect to the claims have been carefully reviewed and found not persuasive due to new grounds/interpretations of rejection in the current office action above.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819